UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6215


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY RICHARDSON, a/k/a Michael Anthony Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. John A. Gibney, Jr., District
Judge. (3:13-cr-00115-JAG-1)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Richardson, Appellant Pro Se. Olivia L. Norman,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Anthony Richardson appeals the district court’s order

denying his motion requesting copies of certain documents at the

government’s expense.    We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.   United States v. Richardson, No. 3:13-cr-

00115-JAG-1 (E.D. Va. Jan. 27, 2016).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  2